DETAILED ACTION
Applicant’s Application filed on March 30, 2020 and August 7, 2020 has been reviewed. 
Claims 19 and 20 were cancelled in the Preliminary Amendment filed on August 7, 2020.
Claims 1 and 3 were amended in the Preliminary Amendment filed on August 7, 2020.
Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020 and July 22, 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  

35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations of claims 11 and 13 “a receiving unit, configured to receive …; a configuration unit, configured to configure …; a diversion unit, configured to …; sending unit, configured to …; and  the updating unit is configured to …;” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit configured to” coupled with functional language “… receive a configuration command; configure a correspondence …; divert the first access request to a first server …; send the content …; and update the first network address information to second network address information …;” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier, such as “unit configured to".
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11 and 13 has been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: para.0060-0068, 0078 and 0081.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Claims 12 and 14-18 are likewise invoked.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0150464 A1), hereinafter referred to as Zhang, in view of Su et al. (US 2017/0195448 A1), hereinafter referred to as Su.

With respect to claim 1, Zhang teaches A content delivery method, comprising: 
receiving, by a first access gateway, a configuration command, and configuring a correspondence between an identifier and a traffic diversion policy according to the configuration command (the ANDSF node assist CDN Control Node [a first access gateway] for CDN Distribution Node selection and content distribution policy, para. 0117; the ANDSF node generate the inter-APN routing policy associated with the CDN service requested by a UE based on the received service provision information, para. 0061; in response to receiving a request for policy and access network information with respect to the UE from a CDN control node [a first access gateway], the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; also see para. 0077), wherein the identifier corresponds to accelerated content (the identification represented as an ID number, an IP address, e.g., in the form of a webpage address, and the like, para. 0042); 
receiving, by the first access gateway, a first access request, wherein the first access request carries a first identifier, and the first access request is used to request content to be accessed by a terminal device (forwarding the request message [first access request] to access a content to CDN Control Node for CDN Distribution Node selection to serve a UE to access a content, para. 0117; the UE ID or IP address and requested content included in the message, para. 0118); 
determining when a traffic diversion policy corresponding to the first identifier exists in the correspondence (the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; also see para. 0081);[[,]] 
diverting, when it is determined that a traffic diversion policy corresponding to the first identifier exists in the correspondence, by the first access gateway, the first access request to a first server (based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081); and 
Zhang does not explicitly teach 
receiving, by the first access gateway, content returned by the first server, and sending the content to the terminal device. 
However, Su teaches 
receiving, by the first access gateway, content returned by the first server, and sending the content to the terminal device (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network; the gateway then relays the content response to the requesting terminal/client via the forward link channel, para. 0034) in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001). 
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the method of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).

The content delivery method according to claim 1, wherein the traffic diversion policy comprises network address information (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042), and the network address information is used to identify a server that stores the content to be accessed by the terminal device (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE to access content; wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11; the CDN Distribution Node(s) store copies of contents, deliver the contents to a client, act on instructions from the CDN Control Node), para. 0041), and the diverting, by the first access gateway, the first access request to a first server comprises: 
obtaining, by the first access gateway, first network address information in the traffic diversion policy corresponding to the first identifier, wherein the first network address information is used to identify the first server (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE at 1105, there are two CDN DNs (CDN DN 1 and CDN DN 2, as shown), wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11); and 
diverting the first access request to the first server based on the first network address information (based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081).  

With respect to claim 3, Zhang teaches The content delivery method according to claim 2, wherein the method further comprises: 
updating, by the first access gateway, the first network address information to second network address information based on one of position information of the terminal device, position information of the server that stores the content to be accessed by the terminal device (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), and a current network environment,[[;]] and a received update command(the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060)

the server identified by the first network address information is different from a server identified by the second network address information (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 4, Zhang teaches The content delivery method according to claim 2, wherein 
the network address information is an Internet Protocol IP address or a Media Access Control MAC address (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042).  

With respect to claim 5, Zhang teaches The content delivery method according to claim 1, wherein the method further comprises: 
receiving, by the first access gateway, a second access request that carries a second identifier (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; forwarding the request message [second access request] to access a content to CDN Control Node for CDN Distribution Node selection to ; and when 
a traffic diversion policy corresponding to the second identifier exists in the correspondence, configured by the first access gateway, between an identifier and a traffic diversion policy (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; the CDN Control Node select a CDN Distribution Node [second server] that is close to Point of Presence (POP) of the preferred access network, para. 0060), diverting, by the first access gateway, the second access request to a second server (the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the second server is different from the first server (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 6, Zhang in view of Su teaches The content delivery method according to claim 1 as described above, 
Further, Su teaches wherein the receiving, by the first access gateway, a first access request comprises: 
receiving, by the first access gateway, the first access request sent by the terminal device through a first traffic path (transmitting the request to the gateway that services the terminal via the respective return link channel [first traffic path], para. 0034); and 
the sending, by the first access gateway, the content to the terminal device comprises: 
sending, by the first access gateway, the content to the terminal device through a second traffic path (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network, the gateway then relays the content response to the requesting terminal/client via the forward link channel [second traffic path], para. 0034), wherein 
there is at least one relay device on the first traffic path, and the second traffic path and the first traffic path are the same or different (a forward link refers to a communications path [second traffic path] or channel from a gateway to the terminals, and a return link refers to a communications path [first traffic path] or channel from a terminal to a gateway, para. 0034) in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001). 
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the method of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).

With respect to claim 7, Zhang teaches The content delivery method according to claim 1, wherein 
the identifier is an identifier in any one of the following forms: an IP address, a character string, a digit, and a letter (the UE ID or IP address and requested content included in the message, para. 0118).  

With respect to claim 8, Zhang in view of Su teaches The content delivery method according to claim 1 as described above, 
Further, Su teaches wherein 
one piece of accelerated content corresponds to one or more different identifiers (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs, para. 0045); and 
identifiers corresponding to different accelerated content are the same or different (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs; SegmentIDs of the very first segment of a video/audio file (e.g., at one PBR) have the same value as the Segment ID for the first segment of a different video/audio file (e.g., at another PBR) for the same video content or title--such segments do not carry any of the audio/video content, but rather carry metadata regarding the respective video/audio files--accordingly, para. 0045) in order to avoid content hash collisions as taught by Su (para. 0045).  
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the method of Zhang in order to support and provide efficient, 

With respect to claim 9, Zhang teaches The content delivery method according to claim 1, wherein the method further comprises: 
receiving, by a second access gateway, an access request that carries the first identifier (although two CDN Distribution Nodes and on1 CDN Control Node, have been shown in the mobile network 100, they are examples, rather than limitations, there may be more or less CDN DNs and CDN CN in practice, para. 0048; there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; forwarding the request message [second access request] to access a content to CDN Control Node [including second access gateway] for CDN Distribution Node selection to serve a UE to access a content, para. 0117; the UE ID or IP address and requested content included in the message, para. 0118); and 
when the traffic diversion policy corresponding to the first identifier exists in a correspondence, configured by the second access gateway, between an identifier and a traffic diversion policy (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; the CDN Control Node select a CDN Distribution Node [third server] that is close to Point of Presence (POP) of the preferred access network, para. 0060), diverting, by the second access gateway, the access request to a third server (the CDN Control Node select a CDN Distribution , wherein the third server is different from the first server (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 10, Zhang teaches The content delivery method according to claim 1, wherein the method further comprises: 
configuring, by a CDN server, a correspondence between the identifier and the accelerated content (deriving the Access Point Name [first identifier] associated with the service/content requested by the UE and generating the Inter-APN routing policy for the UE, para. 0122); 
sending, by the terminal device, a content request to the CDN server (a UE send a message of Domain Name Server (DNS) request to find an IP address of a CDN content/service server, para. 0052), wherein the content request carries content identification information for identifying the content (the message includes Fully Qualified Domain Name (FQDN), para. 0052); 
querying, by the CDN server, the correspondence between the identifier and the accelerated content, to determine the first identifier corresponding to the content, and sending the first identifier to the terminal device (deriving the Access Point Name [first identifier] associated with the service/content requested by the UE and generating the Inter-APN routing policy for the UE, para. 0122); and 
receiving, by the terminal device, the first identifier, and sending the access request that carries the first identifier (forwarding the DNS response message to the first identifier], para. 0122). 

With respect to claim 11, Zhang teaches An access gateway the ANDSF node assist CDN Control Node [a first access gateway] for CDN Distribution Node selection and content distribution policy, para. 0117, comprising: 
a receiving unit, configured to receive a configuration command; 
a configuration unit, configured to configure a correspondence between an identifier and a traffic diversion policy according to the configuration command (the ANDSF node assist CDN Control Node [a first access gateway] for CDN Distribution Node selection and content distribution policy, para. 0117; the ANDSF node generate the inter-APN routing policy associated with the CDN service requested by a UE based on the received service provision information, para. 0061; in response to receiving a request for policy and access network information with respect to the UE from a CDN control node [a first access gateway], the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; also see para. 0077), wherein the identifier corresponds to accelerated content (the identification represented as an ID number, an IP address, e.g., in the form of a webpage address, and the like, para. 0042), wherein 
the receiving unit is further configured to receive a first access request, the first access request carries a first identifier, and the first access request is used to request content to be accessed by a terminal device (forwarding the request ; Page 5 of 8Application No. 16/834,774Preliminary Amendment August 7, 2020Attorney Ref. HW748800 
a diversion unit, configured to: when a traffic diversion policy corresponding to the first identifier exists in the correspondence, divert the first access request to a first server (the policy and access network information sent from the ANDSF node to the CDN control node, such that the CDN control node determine the at least one CDN distribution node based on the policy and access network information, para. 0060; based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081), 
Zhang does not explicitly teach wherein 
the receiving unit is further configured to receive content returned by the first server; and 
a sending unit, configured to send the content to the terminal device.  
However, Su teaches wherein 
the receiving unit is further configured to receive content returned by the first server (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network, para. 0034); and 
a sending unit, configured to send the content to the terminal device (the gateway then relays the content response to the requesting terminal/client via the forward link channel, para. 0034) in order to support and provide efficient, robust, reliable and .  
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the gateway of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).


With respect to claim 12, Zhang teaches The access gateway according to claim 11, wherein the traffic diversion policy comprises network address information (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042), and the network address information is used to identify a server that stores the content to be accessed by the terminal device (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE to access content; wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11; the CDN Distribution Node(s) store copies of contents, deliver the contents to a client, act on instructions from the CDN Control Node), para. 0041); and 
the diversion unit is specifically configured to obtain first network address information in the traffic diversion policy corresponding to the first identifier (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE at 1105, there are two CDN DNs (CDN DN 1 and CDN DN 2, as shown), wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11), and divert the first access request to the first server based on the first network address information (based on policy and access network information provided by the ANDSF node, the CDN control node selects a CDN distribution node [first server] more intelligently, para. 0060; also see para. 0081), wherein the first network address information is used to identify the first server (based on the policy and access network information from the ANDSF node, the CDN CN determine a specific CDN DN or multiple CDN DNs to serve the UE to access content; wherein CDN DN 1 is selected by the CDN Control Node using  the ID of CDN Distribution Node [first network address information], UE ID, and description information of the requested service/content, para. 0118 fig. 11; the CDN Distribution Node(s) store copies of contents, deliver the contents to a client, act on instructions from the CDN Control Node), para. 0041).  

With respect to claim 13, Zhang teaches The access gateway according to claim 12, wherein the access gateway comprises an updating unit, wherein 
the updating unit is configured to update the first network address information to second network address information based on position information of the terminal device (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), position information of the server that stores the content to be accessed by the terminal device, and a current network environment (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060); or 
the receiving unit is further configured to receive an update command (the ANDSF node assist CDN Control Node [a first access gateway] for CDN Distribution Node selection and updated content distribution policy, para. 0117); and 
the updating unit is configured to update the first network address information to second network address information according to the update command (the CDN Control Node dynamically update the content/service distribution policy based on access network selection or routing policy for certain service for traffic distribution policy generation and/or CDN Distribution Node selection, para. 0119; the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the server identified by the first network address information is different from a server identified by the second network address information (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 14, Zhang teaches The access gateway according to claim 12, wherein the network address information is an Internet Protocol IP address or a Media Access Control MAC address (the service provision information comprise: identification of CDN Distribution Node(s) selected by the CDN Control Node; the identification represented as IP address, para. 0042).  

With respect to claim 15, Zhang teaches The access gateway according to claim 11, wherein 
the receiving unit is further configured to receive a second access request that carries a second identifier (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11; forwarding the request message [second access request] to access a content to CDN Control Node for CDN Distribution Node selection to serve a UE to access a content, para. 0117; the UE ID or IP address and requested content included in the message, para. 0118); and 
the diversion unit is further configured to: when a traffic diversion policy corresponding to the second identifier exists in the correspondence, configured by the first access gateway, between an identifier and a traffic diversion policy (there second server] that is close to Point of Presence (POP) of the preferred access network, para. 0060), divert the second access request to a second server (the CDN Control Node select a CDN Distribution Node that is close to Point of Presence (POP) of the preferred access network, para. 0060), wherein the second server is different from the first server (there are two CDN Distribution Nodes (CDN Distribution Node 1 and CDN Distribution Node 2), and identification of each Distribution Node represented as IP address), para. 0118; fig. 11).  

With respect to claim 16, Zhang in view of Su teaches The access gateway according to claim 11 as described above, 
Further, Su teaches wherein 
the receiving unit is specifically configured to receive the first access request sent by the terminal device through a first traffic path (transmitting the request to the gateway that services the terminal via the respective return link channel [first traffic path], para. 0034); and 
the sending unit is specifically configured to send the content to the terminal device through a second traffic path (when the content receives the content request, it acquires or retrieves the content and streams the content back to the gateway via the communications network, the gateway then relays the content response to the second traffic path], para. 0034), wherein 
there is at least one relay device on the first traffic path, and the second traffic path and the first traffic path are the same or different (a forward link refers to a communications path [second traffic path] or channel from a gateway to the terminals, and a return link refers to a communications path [first traffic path] or channel from a terminal to a gateway, para. 0034) in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001). 
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the gateway of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).
  
With respect to claim 17, Zhang teaches The access gateway according to claim 11, wherein 
the identifier is an identifier in any one of the following forms: an IP address, a character string, a digit, and a letter (the UE ID or IP address and requested content included in the message, para. 0118).  

With respect to claim 18, Zhang in view of Su teaches The access gateway according to claim 11 as described above, 
wherein 
one piece of accelerated content corresponds to one or more different identifiers (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs, para. 0045); and 
identifiers corresponding to different accelerated content are the same or different (the file can be associated with the respective VideoFileID and VideoID, and the segments within that file are identified by the respective Segment IDs; SegmentIDs of the very first segment of a video/audio file (e.g., at one PBR) have the same value as the Segment ID for the first segment of a different video/audio file (e.g., at another PBR) for the same video content or title--such segments do not carry any of the audio/video content, but rather carry metadata regarding the respective video/audio files--accordingly, para. 0045) in order to avoid content hash collisions as taught by Su (para. 0045).  
Therefore, based on Zhang in view of Su, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Su to the gateway of Zhang in order to support and provide efficient, robust, reliable and flexible services, in a shared bandwidth network environment as taught by Su (para. 0001).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
January 2, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447